







Exhibit 10.4


EXECUTION VERSION


PLEDGE SUPPLEMENT
SUPPLEMENT NO. 1 dated as of June 15, 2020 to the Pledge Agreement, dated as of
May 8, 2020 (as amended by that certain Pledge Amendment, dated as of May 22,
2020, and that certain Pledge Amendment, dated as of even date herewith, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Pledge Agreement”), by and among Service Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the undersigned Pledgor and the other Subsidiaries of the Borrower
from time to time party thereto as Pledgors, and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
Reference is made to the Second Amended and Restated Credit Agreement dated as
of May 10, 2018 (as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement, dated as of September 17, 2019, and by that
certain Second Amendment to Second Amended and Restated Credit Agreement, dated
as of the date hereof, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”) and the Administrative Agent. Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Pledge Agreement or the Credit Agreement, as applicable.
The undersigned Subsidiary of the Borrower (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement and the
Pledge Agreement to become a Pledgor under the Pledge Agreement in consideration
for Loans and Letters of Credit previously made to, or issued for the account
of, the Borrower.
Accordingly, Administrative Agent and the New Pledgor agree as follows:
SECTION 1. In accordance with Section 32 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor, and the
New Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all respects on and as of the date hereof. In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of the Obligations, does hereby create and grant to
Administrative Agent, its successors and assigns, a security interest in and
Lien on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.
SECTION 2. The New Pledgor represents and warrants to Administrative Agent that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.





--------------------------------------------------------------------------------





SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and Administrative Agent.
Delivery of an executed counterpart of a signature page of this Supplement by
facsimile, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Supplement.
SECTION 4. The New Pledgor hereby represents and warrants that the information
set forth in Schedules I and II attached hereto is true and correct and is
hereby added to the information set forth in Schedules I and II to the Pledge
Agreement, respectively. The New Pledgor hereby agrees that this Supplement may
be attached to the Pledge Agreement and that the Pledged Collateral listed on
Schedule I hereto shall be and become part of the Pledged Collateral referred to
in the Pledge Agreement and shall secure all Obligations in accordance with the
terms of the Pledge Agreement.
SECTION 5. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.
SECTION 6. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature below.
SECTION 7. The New Pledgor agrees to reimburse Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for
Administrative Agent.
[The remainder of this page is intentionally blank.]





--------------------------------------------------------------------------------









Signature Page to Pledge Supplement


IN WITNESS WHEREOF, the New Pledgor and Administrative Agent have duly executed
and delivered this Supplement to the Pledge Agreement as of the day and year
first above written.


HPT TA Properties Trust, as New Pledgor


By:
/s/ Brian E. Donley    

Name: Brian E. Donley    
Title: Chief Financial Officer and Treasurer
Address: Service Properties Trust    
Two Newton Place    
255 Washington Street, Suite 300    
Newton, Massachusetts 02458-1634    
Attention: Chief Financial Officer
Facsimile: (617) 219-8349









--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
as of the date first above written:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:
/s/ Anand J. Jobanputra    

Name: Anand J. Jobanputra
Title: Senior Vice President







--------------------------------------------------------------------------------





Schedule I to
Supplement No. 1
to the Pledge Agreement
PLEDGED SUBSIDIARIES
Pledgor
Pledged Subsidiary
Certificate No.
No. of Shares / Units Owned
Percentage of Ownership
HPT TA Properties Trust
HPT TA Properties LLC
1
N/A
100%








--------------------------------------------------------------------------------





Schedule II to
Supplement No. 1
to the Pledge Agreement
NEW PLEDGOR INFORMATION
Pledgor
Type of Entity
Jurisdiction
Organizational ID No.
Mailing Address of Chief Executive Office
HPT TA Properties Trust
Real estate investment trust
Maryland
20-8260357
Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458




















